DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
This Office Action is in response to applicant’s amendment filed 5/16/2022 wherein Claims 1 and 4-10 have been amended, Claim 3 has been canceled, and Claim 11 is new. 
The Applicant’s amendments to the drawings has overcome each and every drawing objection previously set forth in the Non-Final Rejection dated 1/14/2022. Therefore, each and every drawing objection previously set forth in the Non-Final Rejection dated 1/14/2022 is withdrawn at this time. The applicant’s replacement drawing sheets dated 5/16/2022 are accepted by the Examiner.
The Applicant’s amendments to the Specification has overcome each and every specification objection previously set forth in the Non-Final Rejection dated 1/14/2022. Therefore, each and every specification objection previously set forth in the Non-Final Rejection dated 1/14/2022 is withdrawn at this time. The applicant’s replacement specification dated 5/16/2022 is accepted by the Examiner.
The Applicant’s amendments to the claims has overcome each and every claim objection previously set forth in the Non-Final Rejection dated 1/14/2022. Therefore, each and every claim objection previously set forth in the Non-Final Rejection dated 1/14/2022 is withdrawn at this time.
The Applicant’s amendments to the claims has overcome the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, with regards to the interpretations made to the limitations of claims 1, 7, and 10 recited within the Non-Final Rejection dated 1/14/2022. However, the interpretations made with regards to the limitations of claims 5 and 8 are still upheld because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
The Applicant’s amendments to the claims has overcome each and every claim rejection previously set forth in the Non-Final Rejection dated 1/14/2022 under 35 U.S.C. 112(b). Therefore, each and every claim objection previously set forth in the Non-Final Rejection dated 1/14/2022 under 35 U.S.C. 112(b) is withdrawn at this time.
Response to Arguments
Applicant's arguments pages 3-5 filed 5/16/2022 have been fully considered but they are not persuasive. 
Applicant’s First Argument
The Applicant has argued that Kawai et al. (US 2011/0213307; hereinafter Kawai) does not teach or suggest:
“a respective claw at a distal end of each of the first arm and the second arm, the claws remaining in a default position to obstruct the passage for the needle and prevent the bevel/tip of the needle from emerging out of the distal end of the tip protector assembly once the bevel/tip is retracted beyond the claws”.
However, the Examiner respectfully traverses the Applicant’s argument because Kawai does teach and suggest the aforementioned limitation (see Figs. 6-7, 10, and 14-15):
“a respective claw (134, 135) at a distal end (see Figs. 6-7) of each of the first arm (100, 132) and the second arm (102. 133), the claws remaining in a default position (see [0054] and Fig. 15) to obstruct the passage for the needle (10) and prevent the bevel/tip (18) of the needle from emerging out of the distal end of the tip protector assembly (78) once the bevel/tip is retracted beyond the claws (see [0054], [0132], [0143], and Fig. 15 wherein the default position may be any position of the claws remain in once the bevel/tip is retracted beyond the claws. Therefore, the position shown in Fig. 15 shows the claws obstructing the passage for the needle and preventing the bevel/tip of the needle from emerging out of the distal end of the tip protector.)”.
The claws remain in a default position as shown in Fig. 15 as the action ring (94) stays put at the arranged position that places the protection parts (130, 131) at a protective position once the needle tip (18) of the needle (10) is retracted beyond the claws (see [0132]).
Therefore, the Examiner upholds the previous rejection made in the Non-Final dated 1/14/2022.
Applicant’s Second Argument
The Applicant has argued that Kawai does not teach or suggest the subject matter of the new dependent claim 11: 
	“the tip protector assembly is a single unit structure”.
	The Examiner respectfully traverses the Applicant’s argument because Kawai does teach and suggest the aforementioned limitation (see Figs. 6-7, 10, and 14-15):
	“the tip protector assembly (78) is a single unit structure (see [0084] “an action ring 94 externally fitted about said protector main body 92”; the external fitting of the action ring to the protector main body 92 creates a single unit structure wherein the two components are not capable of being removed without damage or destruction of the function of the device)”.
	Therefore, the Examiner upholds the previous rejection made in the Non-Final dated 1/14/2022.
Claim Objections
Claims 5, 8, and 9 are objected to because of the following informalities:   
Claim 5, line 2 recites “a catheter tube”. The Examiner suggests amending this to recite “[[a]] the catheter tube” as “catheter tube” has been recited in claim 1.
Claim 8, line 2 recites “a catheter tube”. The Examiner suggests amending this to recite “[[a]] the catheter tube” as “catheter tube” has been recited in claim 1.
Claim 9, line 6 recites “to the extent that first and second engaging portions”. The Examiner suggests amending this to recite “to the extent that the first and second engaging portions” as “first and second engaging portions” has been previously recited in claim 4.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “the tip protector assembly is a single unit structure”. The Examiner could not find any reference to the tip protector assembly being described as a single unit structure previous to the amended specification paragraphs provided 5/16/2022. With reference to the pages 4-5 of the Applicant’s remarks dated 5/16/2022 and Fig. 7 of Applicant’s drawings dated 9/29/2020, it appears that the Applicant is determining single unit structure to mean that the tip protector assembly may not be multiple distinct and separate components. However, nowhere within the instant specification could it be determined how the Applicant’s tip protector assembly meets the recited single unit structure. Additionally, this limitation could be interpreted in a manner wherein the limitation “single unit structure” could convey the new subject matter of limiting how the tip protector assembly is assembled, manufactured, and or created which was not previously recited within the specification.  
Claims 1-2 and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the distal end of the tip protector assembly" in lines 25-26.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, this limitation will be interpreted as “a [[the]] distal end of the tip protector assembly”.
Claims 2 and 4-10 are rejected as they are dependent upon a claim that is rejected under 35 U.S.C. 112(b).
Claim 11 recites “the tip protector assembly is a single unit structure”. It is unclear to the Examiner what the term “a single unit structure” means. Does this term mean that the tip protector is integral or does it mean that the structure could be a plurality of objects/structures fixed, attached, or assembled together such that disassembly would damage or destroy said device? If the wording “single unit structure” was intended to mean integral or a synonym of the word integral, then there would be a further issue with regards to new matter being introduced. The instant specification lacks any support for the manufacturing of the tip protector assembly in an integral manner regardless of how Fig. 7 shows the tip protector assembly. Therefore, for the purpose of examination, this limitation will be interpreted as allowing for a plurality of objects/structures that may be fixed together to form a single unit structure.
Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai et al. (US 2011/0213307; hereinafter referred to as Kawai).
With regards to claim 1, Kawai discloses (see Figs 1-7, 10, 15, and 23-24) an intravenous cannula (see [0064]) comprising: 
a needle (100) having a distal end portion with a bevel/tip (18) and a bulge (20), the bulge located nearer a proximal end of the needle as compared to the bevel/tip (see Fig. 3 which shows the bulge nearer a proximal end of the needle as compared to the bevel/tip); 
an intravenous delivery catheter assembly (see Fig. 1 and Fig. 23) removably located coaxially over the needle in such a manner that the needle can be withdrawn from the intravenous delivery catheter assembly after successful placement of a delivery end of a catheter tube (14) in a patient vein (see [0114-0115]); and 
a tip protector assembly (78) coaxially and moveably arranged over the needle and removably attached to a proximal portion of the intravenous delivery catheter assembly and adapted to protectively cover the bevel/tip (see [0110]), 
the tip protector assembly comprising: 
a retaining strip (92) forming a base (96) defining a proximal through-bore (108); 
a stem (106) extending from one side of the base in a distal direction and having a parallel portion (98) bent in a direction parallel to the base and defining a distal through-bore (110) upon the parallel portion in such a manner that the proximal and distal through-bores provide a passage for the needle (see [0088]); 
the proximal through-bore having a profile larger than a principle profile of the needle but lesser than an outer profile of the bulge (see [0087] and [0088]); 
the distal through-bore having a profile larger than the outer profile of the bulge, allowing the bulge to pass through the distal through-bore (see [0087] and [0088]); 
the stem having a length lesser than a length of the distal end portion of the needle between the bulge and the bevel/tip (see Fig. 10 which shows the stem 106 having a length lesser than a length of the needle portion between the bulge 20 and the bevel/tip 18); 
a first arm (100/132) and a second arm (102/133) each extending distally from respective other sides of the base that are adjacent to the one side attached with the stem (see Figs. 6-7); and 
a respective claw (134, 135 respectively) at a distal end of each of the first arm and the second arm (see Figs. 6-7), the claws remaining in a default position (see [0054] and Fig. 15) to obstruct the passage for the needle (10) and prevent the bevel/tip (18) of the needle from emerging out of the distal end of the tip protector assembly (78) once the bevel/tip is retracted beyond the claws (see [0054], [0132], [0143], and Fig. 15)”.
With regards to claim 2, Kawai discloses the claimed invention of claim 1, and Kawai further discloses (Figs. 6-7) that the tip protector assembly (78) comprises a non reactive metallic body (see [0085] “stainless steel”).
With regards to claim 4, Kawai discloses the claimed invention of claim 1, and Kawai further discloses (Figs. 6-7) that the first (100, 132) and second (102, 133) arms of the tip protector assembly (78) further comprise respective first and second engaging portions (128, and see [0094], [0123], and  [0145-0146] wherein as the first and second engaging portions 128 engage with the action ring 94 which engages the corresponding rib 80, it can be determined that the first and second engaging portions engage the corresponding rib) adapted to engage a corresponding rib (70) present inside the intravenous delivery catheter assembly (The outer needle hub 16 which comprises the annular groove 70 is part of the catheter assembly) to provide secure but removable holding of the tip protector assembly within the intravenous delivery catheter assembly (see [0123]).
With regards to claim 11, Kawai discloses the claimed invention of claim 1, and Kawai further discloses (Figs. 6-7) the tip protector assembly (78) is a single unit structure (see [0084] “an action ring 94 externally fitted about said protector main body 92”; the external fitting of the action ring to the protector main body 92 creates a single unit structure wherein the two components are not capable of being removed without potential damage or destruction of the function of the device)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Baid (US 2008/0171986).
With regards to claim 5, Kawai discloses the claimed invention of claim 1, and Kawai further discloses (Figs. 1 and 23-24) that the intravenous delivery catheter assembly (See Fig. 23) further comprises a catheter tube (14), a catheter holder (16), a tube (54), and a wing body (170) that is coaxially and removably attached (See [0115] “Then, retract the inner needle 10 from the outer needle 14 by pulling back the inner needle hub 12 to retract it from the containing part 54 of the outer needle hub 16”) over the tip protector assembly (78) by a locking mechanism (See [0127] “the integral movement of the action ring 94 and the protector main body 92 is prevented, up to a given position of the position of the protector main body, by engagement of the latching protrusion 152 with the annular groove 70 of the containing part 54”).
However, Kawai is silent with regards to the tube being a silicone tube.
Nonetheless, Baid teaches (Figs. 1-2) that the tube (52) is a silicone tube (See [0036] “the silicone tube 52”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai with a teaching of Baid such that the tube is comprised of silicone. One of ordinary skill in the art would have been motivated to make this modification, as Kawai is silent with regards to the material of the tube therefore one of ordinary skill in the art would refer to the teaching of Baid in order to construct the intravenous cannula.
The intravenous cannula of Kawai modified in view of Baid will hereinafter be referred to as the intravenous cannula of Kawai and Baid.
With regards to claim 6, Kawai discloses the claimed invention of claim 1, and Kawai further discloses that the intravenous cannula (See [0064] “indwelling needle assembly”) further comprising a needle hub assembly (See [0064] “inner needle hub”) coaxially mounted over the needle (10; see [0064] “an inner needle hub 12 that fastens the proximal end…of said inner needle 10”) and comprising a needle hub (12), wherein a distal portion (34) of the needle hub assembly has an elongation (38) adapted to push the tip protector assembly (78) inside the intravenous delivery catheter assembly (See Fig. 1 and Fig. 23; see [0076] “the multitude of protruded plates 38 thrust into the proximal end-side opening 40 of the outer needle hub 16. In that way, the inner needle hub 12 and the outer needle hub 16 are assembled to each other in an easily detachable manner.”) to the extent that first and second engaging portions (128; and see [0094] “the first flexible side plate 100 and second flexible side plate 102… forms an anti-retraction tab 128”, [0145-0146] “the first and second engaging surface 148 and 150 provided on the action ring 94…the first engaging surface 148 and second engaging surface 150 engaged with the anti-retraction tab 128”, and [0123] “the latching protrusion 152 of the action ring 94 slides over the tapered latch surface 72 of the annular groove 70 formed along the inner periphery of the outer needle hub 16”. Therefore, as the first and second engaging portions 128 engage with the action ring 94 which engages with the corresponding rib 70, it can be said that the first and second engaging portions engages with the corresponding rib 70.) of the tip protector assembly become removably interlocked with a corresponding rib (70) present inside the intravenous delivery catheter assembly.
Kawai is silent with regards to a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a proximal portion of the flash back chamber.
Nonetheless, Baid teaches (Figs. 1-2) a flash back chamber (50) attached at a proximal portion (See at 20 in Fig. 2) of the needle hub (20), and a luer lock (22) releasably attached (See [0031] “and luer lock 22 can be separated from the assembly of wing housing 141 and port”) at a proximal portion (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. A) of the flash back chamber.

    PNG
    media_image1.png
    483
    727
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai with a teaching of Baid such that the intravenous cannula further comprises a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a proximal portion of the flash back chamber. The flash back chamber attached at a proximal portion of the needle hub, and the luer lock releasably attached at a proximal portion of the flash back chamber would replace the ventilation filter 46 of the intravenous cannula of Kawai. One of ordinary skill in the art would have been motivated to make this modification, as Baid teaches that a flash back chamber is used to ensure proper placement of the needle and catheter within the vein of the patient (See [0015] and [0035] of Baid).
With regards to claim 7, the intravenous cannula of Kawai and Baid teaches the claimed invention of claim 5, however Kawai is silent with regards to the intravenous cannula further comprising a cover slidably arranged over the catheter tube, wherein a proximal portion of the cover is removably attached to an attachment site at a distal portion of the wing body to protectively cover the bevel/tip and the catheter tube.
Nonetheless, Baid further teaches (Figs. 1-2) the intravenous cannula (10) further comprising a cover (12) slidably arranged over the catheter tube (30), wherein a proximal portion (See Examiner annotated Fig. 2 below, hereinafter referred to as Fig. B) of the cover is removably attached (See [0035] “the needle cover is removed”) to an attachment site (32) at a distal portion of the wing body (14) to protectively cover the bevel/tip (26) and the catheter tube. 

    PNG
    media_image2.png
    275
    707
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai and Baid with a further teaching of Baid such that the intravenous cannula further comprising a cover slidably arranged over the catheter tube, wherein a proximal portion of the cover is removably attached to an attachment site at a distal portion of the wing body to protectively cover the bevel/tip and the catheter tube. One of ordinary skill in the art would have been motivated to make this modification, as Baid teaches that the cover protectively covers the bevel/tip of the needle and catheter tube (See [0031-0032] of Baid). 
With regards to claim 8, intravenous cannula of Kawai discloses the claimed invention of claim 4, and Kawai further discloses (Figs. 1-7 and 23-24) that the intravenous delivery catheter assembly further comprises a catheter tube (14), a catheter holder (16), a tube (54), and a wing body (170) that is coaxially and removably attached (See [0115] “Then, retract the inner needle 10 from the outer needle 14 by pulling back the inner needle hub 12 to retract it from the containing part 54 of the outer needle hub 16”) over the tip protector assembly (78) by a locking mechanism (See [0127] “the integral movement of the action ring 94 and the protector main body 92 is prevented, up to a given position of the position of the protector main body, by engagement of the latching protrusion 152 with the annular groove 70 of the containing part 54”).
However, Kawai is silent with regards to the tube being a silicone tube.
Nonetheless, Baid teaches (Figs. 1-2) that the tube (52) is a silicone tube (See [0036] “the silicone tube 52”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai with a teaching of Baid such that the tube is comprised of silicone. One of ordinary skill in the art would have been motivated to make this modification, as Kawai is silent with regards to the material of the tube therefore one of ordinary skill in the art would refer to the teaching of Baid in order to construct the intravenous cannula.
The intravenous cannula of Kawai modified in view of Baid will hereinafter be referred to as the intravenous cannula of Kawai and Baid.
With regards to claim 9, the intravenous cannula of Kawi and Baid teaches the claimed invention of claim 8, and Kawai further teaches that the intravenous cannula (See [0064] “indwelling needle assembly”) further comprising a needle hub assembly (See [0064] “inner needle hub”) coaxially mounted over the needle (10; see [0064] “an inner needle hub 12 that fastens the proximal end…of said inner needle 10”) and comprising a needle hub (12), wherein a distal portion (34) of the needle hub assembly has an elongation (38) adapted to push the tip protector assembly (78) inside the intravenous delivery catheter assembly (See Fig. 1 and Fig. 23; See [0076] “the multitude of protruded plates 38 thrust into the proximal end-side opening 40 of the outer needle hub 16. In that way, the inner needle hub 12 and the outer needle hub 16 are assembled to each other in an easily detachable manner.”) to the extent that first and second engaging portions (128; and see [0094] “the first flexible side plate 100 and second flexible side plate 102… forms an anti-retraction tab 128”, [0145-0146] “the first and second engaging surface 148 and 150 provided on the action ring 94…the first engaging surface 148 and second engaging surface 150 engaged with the anti-retraction tab 128”, and [0123] “the latching protrusion 152 of the action ring 94 slides over the tapered latch surface 72 of the annular groove 70 formed along the inner periphery of the outer needle hub 16”. Therefore, as the first and second engaging portions 128 engage with the action ring 94 which engages with the corresponding rib 70, it can be said that the first and second engaging portions engages with the corresponding rib 70.) of the tip protector assembly become removably interlocked with the corresponding rib (70) present inside the intravenous delivery catheter assembly.
Kawai is silent with regards to a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a proximal portion of the flash back chamber.
Nonetheless, Baid teaches (Figs. 1-2) a flash back chamber (50) attached at a proximal portion (See at 20 in Fig. 2) of the needle hub (20), and a luer lock (22) releasably attached (See [0031] “and luer lock 22 can be separated from the assembly of wing housing 141 and port”) at a proximal portion (See Fig. A reiterated below) of the flash back chamber.

    PNG
    media_image1.png
    483
    727
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai and Baid with a further teaching of Baid such that the intravenous cannula further comprises a flash back chamber attached at a proximal portion of the needle hub, and a luer lock releasably attached at a proximal portion of the flash back chamber. The flash back chamber attached at a proximal portion of the needle hub, and the luer lock releasably attached at a distal portion of the flash back chamber would replace the ventilation filter 46 of the intravenous cannula of Kawai. One of ordinary skill in the art would have been motivated to make this modification, as Baid teaches that a flash back chamber is used to ensure proper placement of the needle and catheter within the vein of the patient (See [0015] and [0035] of Baid).
With regards to claim 10, the intravenous cannula of Kawai and Baid teaches the claimed invention of claim 9, however Kawai is silent with regards to the intravenous cannula further comprising a cover slidably arranged over the catheter tube, wherein a proximal portion of the cover is removably attached to an attachment site at a distal portion of the wing body to protectively cover the bevel/tip and the catheter tube.
Nonetheless, Baid further teaches (Figs. 1-2) the intravenous cannula (10) further comprising a cover (12) slidably arranged over the catheter tube (30), wherein a proximal portion (See Fig. B reiterated below) of the cover is removably attached (See [0035] “the needle cover is removed”) to an attachment site (32) at a distal portion of the wing body (14) to protectively cover the bevel/tip (26) and the catheter tube. 

    PNG
    media_image2.png
    275
    707
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the intravenous cannula of Kawai and Baid with a further teaching of Baid such that  the intravenous cannula further comprising a cover slidably arranged over the catheter tube, wherein a proximal portion of the cover is removably attached to an attachment site at a distal portion of the wing body to protectively cover the bevel/tip and the catheter tube. One of ordinary skill in the art would have been motivated to make this modification, as Baid teaches that the cover protectively covers the bevel/tip of the needle and catheter tube (See [0031-0032] of Baid). 
Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783